Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant cancelled claims 1-20, 22 and 29-32.
3.	Applicant added claims 33 and 34.

Allowable Subject Matter
4.	Claims 21, 23-28, 33 and 34 are allowed.
5.	Claims 21, 23-28, 33 and 34 are renumbered.
6.	The following is an examiner’s statement of reasons for allowance:
Claim 21 is allowed because none of the prior art of record anticipate or render obvious a framework for generating early-warning indicators of impending nonlinear instabilities of a low-density jet comprising: a data collector coupled to the low-density jet for collecting pre-bifurcation data and a system identification (SI) modeler for predicting early-warning indicators of impending nonlinear instabilities using only the pre-bifurcation data, wherein the SI modeler predicts the type of the Hopf bifurcation and the LCO amplitudes of the post-bifurcation regime and generates the early-warning indicators of impending nonlinear instabilities of the low-density jet in response to the prediction; wherein the SI modeler further comprises a means for input-output SI, and wherein the means for input-output SI comprises an actuator modeler and a means for extracting unknown system coefficients; and wherein the data collector comprises means to measure flow fluctuations in the low-density jet, and wherein the SI modeler utilizes the means for input-output SI to predict the early-warning indicators of impending nonlinear instabilities using only the pre-bifurcation data, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claim 24 is allowed because none of the prior art of record anticipate or render obvious a framework for generating early-warning indicators of impending nonlinear instabilities of a gas turbine combustor comprising: a data collector coupled to the gas turbine combustor for collecting pre-bifurcation data and a system identification (SI) modeler for predicting early-warning indicators of impending nonlinear instabilities using only the pre-bifurcation data, wherein the SI modeler predicts the type of the Hopf bifurcation and the LCO amplitudes of the post-bifurcation regime and generates the early-warning indicators of impending nonlinear instabilities of the gas turbine combustor in response to the prediction; wherein the SI modeler further comprises a means for input-output SI, and wherein the means for input-output SI comprises an actuator modeler and a means for extracting unknown system coefficients; and wherein the data collector comprises means to measure flow fluctuations in the gas turbine combustor, and wherein the SI modeler utilizes the means for input-output SI to predict the early-warning indicators of impending nonlinear instabilities using only the pre-bifurcation data, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    Contact information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857